In this condemnation proceeding the appeal is from an order of the Supreme Court, Westchester County, dated September 25, 1974, which directed that pretrial discovery “shall first proceed by the holding of an examination before trial.” By written stipulation, dated February 14, 1975, the parties, through their attorneys, liave agreed to specific modifications of the order. In accordance with the stipulation, the order is modified by adding.thereto the provision (1) that claimant Anvi Realty Corp. shall serve a bill of particulars in accordance with the demand of the condemnor, dated October 12, 1973, except as to Items Nos. 5, 17 and 18 of the demand, which items are stricken, and that such bill be served within 20 days after entry of the order to be made hereon and (2) that said claimant may have an examination before trial of the condemnor at any time and place said claimant may demand. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin. JJ., concur.